Citation Nr: 0029219	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-14 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for symptomatic pes 
planus with tarsal arthritis (claimed as spurs on the heels 
and ankles)

2.  Entitlement to service connection for spurs on the heels 
and ankles.  

3.  Entitlement to service connection for a right hip and 
back disorder (claimed as a right hip problem and as spurs on 
the spine secondary to heel and ankle spurs).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1978 to June 
1978.  

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision (RD) of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board observes that although the heading at the 
top of the January 1999 rating decision indicates that the 
rating decision was rendered by the Nashville, Tennessee, RO, 
the veteran lives in Alabama, his June 1998 claim was 
received by the Montgomery, Alabama, RO, and the Montgomery, 
Alabama, RO has done all development on the claim, including 
sending the notification letter about the January 1999 rating 
decision.  Moreover, there is no indication that the 
veteran's claims file was ever transferred from the 
Nashville, RO, to the Montgomery, RO.  Instead, it appears 
that the case has been under the jurisdiction of the 
Montgomery, RO, all along and that the heading of the rating 
decision showing the "Nashville, Tennessee," RO was merely 
a typographical or computer error.


REMAND

In his original claim, received by the RO in February 1986, 
the veteran claimed service connection for "Gait" and 
stated that the "gait" disability began in 1978.  In a June 
1986 rating decision, the RO denied service connection for 
symptomatic pes planus with tarsal arthritis and for Reiter's 
syndrome, finding that the disorders preexisted service and 
were not aggravated therein.  The RO notified the veteran of 
this decision in July 1986, he did not appeal it, and it 
became final.  38 U.S.C.A. § 7105(c) (West 1991).

In June 1998, the veteran claimed service connection for 
"spurs on my heels and ankles" which he alleged developed 
while he was in basic combat training from April to June 
1978.  He also claimed service connection for right hip 
problems and spurs on his spine.  He stated that the hip and 
spine problems began in 1979 and that he believed that they 
stemmed from the heel and ankle spurs.

The RO interpreted the first claim as one for "symptomatic 
pes planus with tarsal arthritis (claimed as heel and ankle 
problems, spurs)" and denied the claim for service 
connection for this disorder on the merits.  In his notice of 
disagreement, the veteran appealed the issue as the RO had 
phrased it, and a statement of the case was issued on this 
issue.

The RO's having interpreted the new claim for service 
connection for heel and ankle problems as encompassing the 
prior finally denied claim for service connection for 
symptomatic pes planus with tarsal arthritis creates certain 
procedural obligations for the Board because, regardless of 
what the RO has done in cases such as this, "the Board does 
not have jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); 38 U.S.C.A. §§ 5108, 7104(b) (West 1991).  Although 
this claim does not involve a prior final denial by the Board 
but rather by the RO, the United States Court of Appeals for 
Veterans Claims (Court) has held that the same statutory 
reopening requirements apply to prior final RO decisions.  
Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  Therefore, 
the Board is required by statute to review whether new and 
material evidence has been submitted to reopen the claim for 
service connection for symptomatic pes planus with tarsal 
arthritis.  However, before the Board may do so, the veteran 
has a right to notice of the laws and regulations relevant to 
reopening a finally denied claim.

In addition, the Board has divided the issue on appeal 
because a claim for service connection for spurs on the heels 
and ankles was not previously finally denied and therefore is 
not subject to the requirement that the veteran submit new 
and material evidence to "reopen" it.  Under the law as it 
now stands, the VA must assist a claimant in developing all 
facts pertinent to a claim for benefits and may only decide a 
claim without providing assistance when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement.  See H.R. 4205, the Floyd D. 
Spence National Defense Authorization Act for Fiscal Year 
2001, Title XVI, Subtitle B, § 1611 (October 30, 2000).  VA 
shall provide a medical examination when such examination may 
substantiate entitlement to the benefits sought.  Id.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to his claims, the case is 
REMANDED to the RO for the following development:

1.  The RO has already provided the 
veteran with notice in the rating 
decision and the statement of the case 
that it was unable to obtain private 
medical records from Dr. Masear and Dr. 
Javi and that it received a reply from 
Cooper Green Hospital that that hospital 
had no admission or records for Dr. Javi.  
Nevertheless, on remand, the RO must 
write to the veteran and ask him to 
provide the names and addresses for all 
health care providers who have treated 
him for the claimed heel, ankle, and 
spine spurs and for the right hip 
problem.  The RO should assist the 
veteran in obtaining any treatment or 
other medical records specifically 
identified by the veteran, providing the 
appropriate "release-of-information" 
forms for his authorization where 
appropriate.

The RO also should notify the veteran 
that a claim for symptomatic pes planus 
with tarsal arthritis was denied in a 
final rating decision in 1986 and that, 
in order to reopen his claim for this 
disability, he must submit new and 
material evidence.  The RO should inform 
him of the definition of new and material 
evidence in section 3.156(a) of VA 
regulations.  38 C.F.R. § 3.156(a).

2.  The RO should schedule the veteran 
for the type or types of examinations 
needed to develop medical evidence 
pertinent to his claims for service 
connection for spurs on the heels and 
ankles and for a right hip and back 
disorder (claimed as a right hip problem 
and as spurs on the spine secondary to 
heel and ankle spurs).

3.  The examiner should review the 
medical evidence in the claims file.  In 
particular, the examiner should note that 
medical evidence from the University of 
Alabama at Birmingham Medical Center 
shows that the veteran was diagnosed with 
Reiter's syndrome in March 1978, prior to 
his entry into the service in April 1978.  
The service medical records from the 
veteran's brief period of active duty 
from April to June 1978 show a diagnosis 
of pes planus with tarsal arthritis which 
was determined by doctors in service to 
have pre-existed active service and not 
to have been aggravated by service.

a.)  The examiner must render a diagnosis 
of all currently existing heel, ankle, 
right hip, and back pathology.

b.)  The examiner must state an opinion 
as to whether any current heel, ankle, 
right hip, or back pathology is related 
to any disease or injury shown by the 
service medical records to have begun, or 
to have had its onset, in service.  If 
the examiner expresses the opinion that a 
current heel, ankle, right hip or back 
disorder is related to a disease or 
injury shown in service, the examiner 
should state clearly (1) what the disease 
or injury in service was, and (2) why the 
examiner believes that this disease or 
injury is related to the current 
pathology by provide a rationale for the 
opinion that explains any underlying 
medical principles involved or that 
refers to the medical evidence in this 
particular case that forms the basis of 
the examiner's opinion.

c.)  If the examiner is of the opinion 
that any current heel, ankle, right hip, 
or back pathology is related to a 
pre-existing disease, such as pes planus 
with tarsal arthritis, which was 
determined in service to have pre-existed 
service, or Reiter's syndrome which was 
diagnosed prior to service, then the 
examiner should review the service 
medical records and express opinions on 
the following:

(1) whether the pre-existing disease 
underwent an increase in disability 
during service, and

(2) if so, whether the increase in 
disability resulting from the 
pre-existing disease was due to the 
natural progress of the disease or 
whether the increase in disability 
constituted an increase beyond the 
natural progress of the disease.

In rendering this opinion, the examiner 
should comment on whether the increase in 
disability may be considered temporary 
"flare-ups" of the symptoms of 
pre-existing disease or whether there was 
an actual worsening in the disease itself 
that was beyond its natural progression.  
Maxson v. West, 12 Vet. App. 453, 460 
(1999) (holding that "[t]emporary or 
intermittent flare-ups during service of 
a preexisting injury or disease are not 
sufficient to be considered 'aggravation 
in service' unless the underlying 
condition, not just the symptoms, has 
worsened" (citing Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991)), aff'd sub nom 
Maxson v. Gober, No. 99-7160 (Fed. Cir. 
Oct. 27, 2000).

If the examiner cannot express any of the 
opinions in terms of certainty, the 
examiner should express them in terms of 
probability, such as, "It's likely 
that . . ." or "It's not likely 
that . . . ." or "In my opinion, it is 
(or is not) very likely that . . . .  The 
examiner should provide a rationale for 
all opinions expressed by explaining 
relevant underlying medical principles, 
such as, for example, the usual 
manifestations of or natural course of a 
particular disease or by referring to the 
medical evidence in this particular case 
that illustrates the basis for the 
examiner's opinion.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").

The RO and the appellant are also advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (Court).  The Court has 
stated that compliance by the Board or 
the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO should readjudicate the 
petition to reopen a claim for service 
connection for symptomatic pes planus 
with tarsal arthritis (claimed as spurs 
on the heels and ankles) based on whether 
new and material evidence has been 
submitted to reopen it, and should 
readjudicate the claims for spurs on the 
heels and ankles and for a right hip and 
back disorder (claimed as a right hip 
problem and as spurs on the spine 
secondary to heel and ankle spurs) based 
on the relevant evidence in its entirety.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





